UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4341
ANTHONY GRANDISON, JR.,
            Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                         (CR-02-368-JHM)

                      Submitted: October 22, 2003

                      Decided: November 12, 2003

        Before MICHAEL and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Anthony D. Martin, SOLOMAN & MARTIN, Greenbelt, Maryland,
for Appellant. Thomas M. DiBiagio, United States Attorney, John F.
Purcell, Jr., Assistant United States Attorney, Baltimore, Maryland,
for Appellee.
2                     UNITED STATES v. GRANDISON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Anthony Grandison appeals his conviction for taking a motor vehi-
cle by force with the intent to cause serious bodily injury or death in
violation of 18 U.S.C. § 2119 (2000). Grandison asserts that there was
insufficient evidence that he possessed the intent to cause death or
serious bodily harm. We find that a reasonable jury could have deter-
mined that Grandison would have caused death or serious bodily
harm if necessary and therefore affirm Grandison’s conviction.

    The verdict of the jury must be sustained if there is substantial evi-
dence, taking the view most favorable to the government, to support
it. Glasser v. United States, 315 U.S. 60, 80 (1942). "[S]ubstantial
evidence is evidence that a reasonable finder of fact could accept as
adequate and sufficient to support a conclusion of a defendant’s guilt
beyond a reasonable doubt." United States v. Burgos, 94 F.3d 849,
862 (4th Cir. 1996) (en banc). In evaluating the sufficiency of the evi-
dence, we do not review the credibility of witnesses and assume the
jury resolved all contradictions in the testimony in favor of the gov-
ernment. United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002). The
uncorroborated testimony of one witness or an accomplice may be
sufficient to sustain a conviction. United States v. Wilson, 115 F.3d
1185, 1190 (4th Cir. 1997).

   Section 2119 provides that, "[w]hoever, with the intent to cause
death or serious bodily harm takes a motor vehicle that has been
transported, shipped, or received in interstate or foreign commerce
from the person or presence of another by force and violence or by
intimidation, or attempts to do so, shall—(1) be fined under this title
or imprisoned not more than 15 years, or both." 18 U.S.C. § 2119
(2000).

  The intent requirement of § 2119 is satisfied when the government
proves that at the moment the defendant demanded or took control of
                     UNITED STATES v. GRANDISON                        3
the vehicle, that the defendant possessed the intent to seriously harm
or kill the driver if necessary to steal the car. Holloway v. United
States, 526 U.S. 1, 12 (1999). The government need not prove that the
defendant actually intended to cause the harm, it is sufficient that the
defendant was conditionally prepared to act if the person failed to
relinquish the vehicle. United States v. Wilson, 198 F.3d 467, 470 (4th
Cir. 1999).

   We conclude that when the evidence is construed in the light most
favorable to the government, it is sufficient to permit a reasonable fact
finder to conclude beyond a reasonable doubt that Grandison would
have caused death or serious bodily harm if necessary to take the van.
Accordingly, we affirm Grandison’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                            AFFIRMED